Exhibit 32.1 CERTIFICATIONS UNDER SECTION 906 Pursuant to section 906 of the Sarbanes-Oxley Act of 2002 (subsections (a) and (b) of section 1350, chapter 63 of title 18, United States Code), each of the undersigned officers of Chyron Corporation, a New York corporation (the "Company"), does hereby certify, to such officer's knowledge, that: The Quarterly Report for the quarter ended June 30, 2010 (the "Form 10-Q") of the Company fully complies with the requirements of Section 13(a) or 15(d) of the Securities Exchange Act of 1934, and the information contained in the Form 10-Q fairly presents, in all material respects, the financial condition and results of operations of the Company. Dated: August 10, 2010 /s/ Michael Wellesley-Wesley Michael Wellesley-Wesley President and Principal Executive Officer Dated: August 10, 2010 /s/ Jerry Kieliszak Jerry Kieliszak Senior Vice President and Principal Financial Officer
